           Case 1:19-cv-00013-JL Document 52 Filed 09/03/19 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


John Doe

      v.                                   Civil No. 19-cv-13-JL

Trustees of Dartmouth College


                                      ORDER

      After the August 27, 2019 teleconference with counsel, the

court orders Dartmouth, Sara Hellstedt, and Bernstein Shur to

make the following productions to John Doe within 30 days,

subject to privilege1 and the requirements of the Family

Educational Rights and Privacy Act (“FERPA”):

    - Identify all individuals or organizations that have

      provided training on sexual assault investigation

      procedures to Dartmouth employees involved in sexual

      assault investigation or discipline or to Dartmouth

      students from April 2011 to January 21, 2019 and describe

      the content of the training.

    - List the dates on which each of the following people

      received training or education about investigating or

      addressing allegations of violations of the Unified




1 The court is hopeful that counsel will bear in mind its views
regarding the work product doctrine, and waivers thereof,
expressed during the chambers conference.
    Case 1:19-cv-00013-JL Document 52 Filed 09/03/19 Page 2 of 4



  Disciplinary Procedures for Sexual Assault and describe the

  content of the training: Sara Hellstedt, Katharine Strong,

  Kristi Clemens, Dana Scaduto, Sandhya Ihyer, Elizabeth

  Agosto, Marvin Burns, Michelle Kermond, and Philip J.

  Hanlon.

- Produce all documents, communications, and ESI concerning

  training received by Sara Hellstedt concerning sexual

  assault investigations from April 2011 to January 21, 2019.

- All documents, communications, and ESI concerning the

  allegations made against John Doe by Sally Smith through

  January 21, 2019, including the investigation, finding,

  sanction process, appeal process, and this lawsuit.

- All documents, communications, and ESI concerning any

  communication between Smith (or her counsel) and Dartmouth

  concerning Smith’s allegations against Doe through January

  21, 2019, including the investigation, finding, sanction

  process, appeal process, and this lawsuit.

- All communications within Smith’s Dartmouth email account

  with Dartmouth employees, Sara Hellstedt, the Hanover

  Police Department, or the Office of the Grafton County

  Attorney concerning her allegations against Doe, through

  January 21, 2019, including the investigation, finding,

  sanction process, appeal process, and this lawsuit. All

  these documents and communications shall be deemed


                                 2
         Case 1:19-cv-00013-JL Document 52 Filed 09/03/19 Page 3 of 4



       confidential under the protective order in this case2 and

       shall further be restricted to counsel’s eyes only.3

    - All documents, communications, and ESI concerning any

       communications between Sara Hellstedt or Bernstein Shur and

       Dartmouth concerning Smith’s allegations against Doe

       through January 21, 2019, including the investigation,

       finding, sanction process, appeal process, and this

       lawsuit.

    - All documents, communications, and ESI concerning any

       communications between Sara Hellstedt or Bernstein Shur and

       Sally Smith concerning Smith’s allegations against Doe

       through January 21, 2019, including the investigation,

       finding, sanction process, appeal process, and this

       lawsuit.

    - All documents and communications concerning Smith’s

       scheduling of a SANE exam and subsequent events related to

       the scheduled exam on or about May 24, 2018.          All these

       documents and communications shall be deemed confidential




2   Document no. 15
3 The court assumes that counsel understand this designation.            If
further guidance is required, counsel may move to amend the
protective order.



                                      3
         Case 1:19-cv-00013-JL Document 52 Filed 09/03/19 Page 4 of 4



       under the protective order in this case4 and shall further

       be restricted to counsel’s eyes only.

       The court understands that there are certain documents

which Dartmouth is prepared to produce to Doe, except that

Smith, who received notice under FERPA, objects to their

production.    Smith shall produce a log to Doe detailing her

objections to production of these documents, individually or

categorically, by September 6, 2019, and counsel for Doe and

Smith shall then meet and confer.


       SO ORDERED.




                                    Joseph N. Laplante
                                    United States District Judge

Dated:      September 3, 2019

cc:    Alexander William Campbell, Esq.
       Suzanne Amy Spencer, Esq.
       William E. Christie, Esq.
       Daryl J. Lapp, Esq.
       Elizabeth H. Kelly, Esq.
       Katherine Ann Guarino, Esq.
       Kimberly A. Dougherty, Esq.
       Jaye Rancourt, Esq.




4   Document no. 15



                                      4
